Case: 3:19-cv-00192-WHR-SLO Doc #: 45 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 2462




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 AT&T CORP.,                              :   Case No. 3:19-cv-192
                                          :
       Plaintiff,                         :   District Judge Walter H. Rice
                                          :   Magistrate Judge Sharon L. Ovington
 vs.                                      :   (mediation referral)
                                          :
 J&J SCHLAEGEL INC.,                      :
                                          :
       Defendant.                         :


                               ORDER OF REFERENCE


       The above-captioned action is hereby referred to United States Magistrate Judge

Michael J. Newman solely for the purpose of conducting a mediation. The appointed

Mediator shall have full authority to conduct the mediation and shall report to District

Judge Walter H. Rice whether or not the mediation resulted in settlement of this case.

       IT IS SO ORDERED.

July 14, 2020                                     s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
                                                  ADR Coordinator
